Citation Nr: 1119051	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for peripheral vascular disease.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1972 and from July 1972 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in St. Louis, Missouri in April 2007.  A transcript of that hearing is of record.

In August 2009, the Veteran's claim was remanded by the Board for further development.  (Consideration of the Veteran's claim of entitlement to service connection for peripheral vascular disease is deferred pending completion of the development sought in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have arthritis that is attributable to military service.

2.  The Veteran, without explanation, failed to report for a November 2010 VA Compensation and Pension examination scheduled in connection with his application to reopen a claim of service connection for a back disability.



CONCLUSIONS OF LAW

1.  The Veteran does not have arthritis that is the result of disease or injury incurred in or aggravated during active military service; nor may arthritis be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Because of his failure to appear for a VA examination, the Veteran's application to reopen a claim of service connection for a back disability is denied.  38 C.F.R. § 3.655 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in June 2004, March 2006, November 2007, and September and October of 2009.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claims, any timing errors have been cured by the RO's subsequent actions.  Id.)  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was also apprised of the criteria for assigning disability ratings and for award of an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, he was informed of the requirement that new and material evidence must be received in order to reopen a claim, the reasons that his previous claim was denied, and what was required to substantiate the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), and VA and private medical records, which included records from Barnes Jewish Hospital and St. Louis University Hospital.  As to whether further action should have been undertaken by way of obtaining a medical opinion on the question of whether arthritis was related to service, the Board notes that such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 (2003) (Board under no obligation to obtain a medical opinion when there is no competent evidence that the Veteran's disability or symptoms were service related).  In this case, as will be explained below, there is no evidence of arthritis in the Veteran's legs, shoulders, ankles, knees or left foot; however, there is a notation in 1983 of osteoarthritis in the Veteran's right foot.  Despite evidence of right foot osteoarthritis, there is no evidence of record beyond the Veteran's unsupported lay assertions suggesting that his right foot osteoarthritis may be associated with his military service.  The STRs do not contain complaints or symptoms related to arthritis, and nothing in the current medical evidence suggests that his osteoarthritis of the right foot (the only body part found to be affected by arthritis) might be associated with the Veteran's time spent on active duty.  Consequently, given the standard of the regulation, the Board finds that a VA examination pertaining to service connection for arthritis, and in particular right foot osteoarthritis, was not required, and no duty to notify or assist was unmet.

II.  Analysis

Regarding the Veteran's application to reopen a claim of service connection for a back disability, the St. Louis Regional Office scheduled the Veteran for an orthopedic Compensation and Pension (C&P) examination in September 2010; however, the Veteran notified the St. Louis VA medical center that he was unable to make his appointment due to a medical issue.  In a September 2010 letter, the RO requested that the Veteran let them know when he would be able to make it to an examination, and notified him that if the RO did not hear from him within 30 days, his VA C&P examination would be rescheduled.  The RO sent the Veteran another letter a month later (in October 2010) notifying him that he was going to be re-scheduled for an orthopedic examination, and informed him that failure to report without good cause could lead to denial of his claim.  The Veteran was rescheduled for an orthopedic C&P examination in November 2010; however, he failed to report for the VA examination, which had been scheduled to determine whether currently diagnosed degenerative disc disease of the lumbar spine was traceable to an injury or disease in service.  In this regard, VA regulations state:

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, . . . [and] the examination was scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  [However,] [w]hen the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

38 C.F.R. § 3.655 (2010) (emphasis added).  In this case, because the Veteran's failure to report to the November 2010 scheduled examination is without explanation, it may be said that his absence from the scheduled examination was without good cause.  38 C.F.R. § 3.655 specifies that when an examination is scheduled in conjunction with a reopened claim for a benefit that was previously disallowed, the claim shall be denied.  Accordingly, because the Veteran failed to report to his scheduled examination without providing an explanation, the Board finds that the Veteran's application to reopen a claim of service connection for a back disability must be denied.  38 C.F.R. § 3.655.

As for the arthritis claim, service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

During his April 2007 Board hearing, the Veteran stated that multiple joints were affected by arthritis, including his legs, feet, ankles, knees, elbows and shoulders.  The Veteran reported that arthritis began in 1968 (during his period of active duty).  See May 2004 Application for Compensation and Pension.  Initially, the Board notes that the medical evidence does not contain current diagnoses of arthritis of the legs, ankles, knees, elbows, shoulders or left foot.  As such, without evidence of currently diagnosed arthritis for these joints, the analysis ends, and service connection cannot be awarded.  See Degmetich v. Brown, 104 F. 3d 1328, at 1333.  In other words, absent a showing of a currently diagnosed disability for which benefits are being claimed, service connection is not warranted.

The only evidence of currently diagnosed arthritis reflected in the claims file involves the right foot.  Specifically, an x-ray dated in September 1983 revealed minimal osteoarthritis in the right foot but otherwise no evidence of bone or joint pathology.  Despite evidence of a disability, the service treatment records (STRs) do not show complaints or treatment related to the right foot; nor do the STRs reflect a diagnosis of right foot arthritis.  The STRs do contain a December 1976 entry noting that the Veteran was building a dog house and the dog house fell on his left foot.  He complained of pain in the 3rd and 4th metatarsals, and the examiner noted discoloration of the 3 and 4th toes.  An x-ray was taken and the impression provided was a fracture of the 3rd toe on the foot-soft tissue injury.  The Veteran is currently service connected for residuals of a left foot injury.

Although in a May 2004 Application for Compensation and Pension the Veteran stated that his arthritis began in 1968, in a July 1972 Report of Medical History, the Veteran reported that he had never had and did not then experience arthritis or foot trouble.  Further, Reports of Medical Examination dated in December 1974 and May 1978 showed a normal clinical evaluation for the Veteran's feet.  Therefore, although the Veteran alleged in 2004 that his arthritis began during service in 1968, in 1972 he reported that he had never experienced and did not currently experience arthritis.  The Board finds the Veteran's contemporaneous statement provided in 1972 to be more credible than his later 2004 statement.  This is so because his 1972 statement was not made in the context of a claim for monetary benefits, but rather in a medical setting where the Veteran was likely more intent on accurately reporting his ailments, if any.  Further, the first and only post-service diagnosis of osteoarthritis of the right foot was in 1983, approximately five years after discharge.  Since that time, despite the addition of voluminous medical records to the claims file, none of these records reflects complaints or treatment related to the right foot; nor does the record reveal a diagnosis of arthritis of the right foot.

Moreover, no physician has even suggested that the Veteran's currently diagnosed right foot osteoarthritis may be traceable to service.  There is no medical evidence of record establishing a link between the Veteran's currently diagnosed osteoarthritis of the right foot and his military service.

In summary, despite evidence of a 1983 diagnosis of right foot osteoarthritis, the STRs do not show a diagnosis of arthritis of the right foot, and the medical evidence does not establish a nexus between currently diagnosed right foot arthritis and military service.  Furthermore, because arthritis was not shown within one year of service separation, it may not be presumed under the one-year presumption to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2010).

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this service connection claim.  Any arthritis is not traceable to an injury or disease incurred in or aggravated during active military service.


ORDER

Service connection for arthritis is denied.

An application to reopen a claim of service connection for a back disability is denied.


REMAND

The Board notes that VA is required to obtain a medical opinion on the question of a possible relationship to military service if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: 1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During a 2007 Board hearing, the Veteran's brother stated that the Veteran had to leave active duty service because of circulatory problems and noted that he reached the point where he could no longer run.  See April 2007 Hearing Transcript.  In a May 2004 Application for Compensation and Pension, the Veteran reported that his peripheral vascular disease (PVD) began in 1968, and he believed that his PVD was the result of smoking, which he became addicted to while in the military because cigarettes were provided in the rations.  See May 2005 statement.

The service treatment records (STRs) contain a January 1978 entry where the Veteran complained of tightening of his calf muscle in his right leg when running.  The assessment provided was a possible torn calf muscle; however no specific diagnostic testing was conducted at the time of the assessment.  A day later, an entry showed the Veteran with a strained calf muscle in the right leg, with decreased flexion, and the plan was for the Veteran to conduct calf stretching exercises and not to partake in physical fitness training for one week.  

Records from the St. Louis Medical Center contain a January 1988 clinical resume showing an admission diagnosis of claudication, and reflecting a five-year history of peripheral vascular disease, status post 12-15 angioplasties since that time.  The physician, G.P., M.D., reported that the Veteran was status-post aorto-iliac endarterectomy in September 1983 here at St. Louis University Hospital.  Dr. P. noted that the Veteran had hypercholesterolemia, nonfamilial, but that there were no other risk factors currently for PVD, although Dr. P. did note that the Veteran had a one-pack per day times twelve-year history of smoking.

Here, there is evidence of a current disability-peripheral vascular disease, and in-service complaints by the Veteran of tightening of his calf muscle when running.  At the time, no diagnostic testing was conducted to determine the cause of the Veteran's muscle tightening, and he was assessed with possible torn calf muscle.  A cursory review of the symptoms of PVD/PAD reveals that the disease process causes the muscles to work harder during exercise because they cannot get enough blood/oxygen.  This problem leads to symptoms of pain, aching, fatigue or burning in the muscles of the calves.  The record also shows a diagnosis of PVD as early as 1983, five years after discharge.  Taken together, the Board finds that the evidence of record suggests that the Veteran's currently diagnosed peripheral vascular disease may be traceable to service, in particular to the 1978 entry where the Veteran noted tightening of his calf muscles when running.  

Therefore, based on the evidence currently of record, and because no prior nexus opinion has been provided, the Board finds that a VA examination is required to assist the Veteran with his claim by assessing the medical probability that his currently diagnosed peripheral vascular disease is traceable to military service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination conducted by a physician with appropriate expertise to provide a nexus opinion regarding the medical probability that the Veteran's currently diagnosed peripheral vascular disease is attributable to his active military service.  The physician should include an opinion as to whether it is at least as likely as not that peripheral vascular disease is traceable to his military service.  In forming his opinion, the examiner should consider the service treatment records from the Veteran's period of military service, which include a January 1978 entry where the Veteran complained of tightening of his calf muscle in his right leg when running, and the assessment provided was a possible torn calf muscle.  (A day later, an entry showed the Veteran with a strained calf muscle in the right leg, with decreased flexion, and the plan was for the Veteran to conduct calf stretching exercises and no physical fitness training for one week.)  The examiner should also discuss the Veteran's smoking history in terms of it being a potential risk factor for developing PVD.  The examiner should explain his/her opinion in detail, which explanation should include a discussion of whether the Veteran's statements of continuity of symptoms since service are consistent with the objective record.

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The AOJ should make sure that the examination report complies with this remand and answers the questions presented in the examination request, especially with respect to detailing any connection to military service.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

2.  After undertaking any other development deemed appropriate, the AOJ should consider the issue remaining on appeal in light of all information or evidence received.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


